9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 1 of 14




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA


     In re

     WHITE RIVER CONTRACTING, LLC,
                                                           Case No. 20-90251-BPH
                                   Debtor.


     KURT and DIANE WARD,

                                   Plaintiffs.

     -vs-                                                  Adv. No. 21-09001-BPH

     WHITE RIVER CONTRACTING, LLC,
     d/b/a ROCKY MOUNTAIN LOG
     HOMES; CRAIG ROSTAD; JEREMY
     OURY; MIKE TURLEY; TERRY
     CLEVELAND; and JAKE HAYES

                                   Defendants.



                               MEMORANDUM OF DECISION

             In this adversary proceeding, Debtor/Defendant White River Contracting, LLC (“White

 River”) and Non-Debtor Defendants, Craig Rostad, Jeremy Oury, Mike Turley, Terry Cleveland,

 and Jake Hayes (“Non-Debtor Defendants”) filed Motions to Dismiss this proceeding. 1



 1
  ECF Nos. 4 and 10 (the Motions will be referred to individually as either “White River’s
 Motion” or “Non-Debtor Defendants’ Motion” and collectively as the “Motions”). References to
 “ECF Nos.” refer to the docket in this adversary case. Unless specified otherwise, all chapter
 and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all “Rule” references
 are to the Federal Rules of Bankruptcy Procedure, and all “Civil Rule” references are to the
 Federal Rules of Civil Procedure
                                                 1
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 2 of 14




 Generally, White River’s Motion asserts that dismissal is appropriate because Plaintiffs’

 Complaint fails to state claims upon which relief can be granted. The Non-Debtor Defendants’

 Motion contend that the matter must be dismissed because this Court lacks subject matter

 jurisdiction. Plaintiffs filed a Response to the Motions arguing that dismissal of this action was

 inappropriate. Plaintiffs argue that the Complaint states plausible causes of action sufficient to

 survive a motion to dismiss under Civil Rule 12(b)(6), and also argue that the Court’s “related

 to” or supplemental subject matter jurisdiction permit the Court to resolve each of the issues

 presented in this proceeding. The matter is ripe for a decision.

                                          BACKGROUND

          A. Plaintiff’s Complaint.

          This dispute stems from a prepetition contract between White River and Plaintiffs for the

 construction of Plaintiffs’ retirement home hear Whitehall, Montana (the “Contract”). During the

 relevant time-period, the Non-Debtor Defendants collectively owned and/or operated White

 River, a log home designer, log home kit manufacturer, and general construction contractor

 based in Hamilton, Montana. 2

          On March 3, 2019, Plaintiffs and White River entered into a “cost-plus” residential

 construction contract (the “Contract”). The Contract, as originally drafted, estimated the total

 cost of the project would be $1,000,000. The parties amended the Contract on June 14, 2019 by

 adding to it Exhibit B-1, which projected the final cost of the project to be $1,353,496.40. 3 To




 2
     ECF No. 1.
 3
     Id.
                                                   2
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 3 of 14




 date, the project remains incomplete. Despite the work that remains to be done, Plaintiffs allege

 they have paid White River in excess of $1.4 million. 4

        Plaintiffs’ Complaint focuses on sixteen invoices issued by White River between July 19,

 2019 and October 2, 2020. The Complaint generally alleges that throughout this time frame,

 White River’s invoices misrepresented actual costs and purported to charge Plaintiffs for work

 that had not yet been completed or was never completed. In addition, White River allegedly

 issued at least nine “change orders” during this time frame, which Plaintiffs contend were

 intended to “defraud more money” from them and/or “appease” them when they questioned

 various charges on the invoices. Finally, Plaintiffs’ Complaint alleges that White River failed to

 pay several subcontractors hired to work on the project and materially misrepresented to the

 subcontractors that it was Plaintiffs’ failure to pay the invoices that prevented White River from

 paying them. 5

        These underlying allegations form the basis for the six state law claims set forth in the

 Complaint: (1) fraud; (2) breach of contract; (3) bad faith; (4) Montana Consumer Protection

 Statute; (5) defamation; and (6) negligent infliction of emotional distress. 6

        B. White River’s Motion to Dismiss.

        White River’s Motion 7 generally asserts that dismissal is appropriate because Plaintiffs’

 fail to state any claims upon which relief can be granted. More specifically, White River’s

 Motion contends that Plaintiffs’ fraud claim fails to allege “willful” and “malicious” conduct on

 the part of White River or the Non-Debtor Defendants, as necessary to prevail on a


 4
   Id.
 5
   Id.
 6
   Id.
 7
   ECF No. 4.
                                                   3
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 4 of 14




 nondischargeability claim premised upon § 523(a)(6). 8 Additionally, White River contends that

 Plaintiffs’ remaining claims do not fall into any of the nine categories of controversies that can

 be resolved in an adversary proceeding under Rule 7001. Accordingly, White River contends

 that these too fail to state a claim upon which relief can be granted.

        C. Non-Debtor Defendants’ Motion to Dismiss.

        The Non-Debtor Defendants’ Motion similarly seeks dismissal of each claim set forth in

 Plaintiffs’ Complaint.9 Non-Debtor Defendants’ Motion, unlike White River’s Motion, asserts

 that dismissal of this proceeding is appropriate because this Court lacks subject matter

 jurisdiction to decide the case. Non-Debtor Defendants contend that none of Plaintiffs’ claims

 against them fall within this Court’s jurisdiction under 28 U.S.C. §§ 1334(b) and 157. Further,

 Non-Debtor Defendants contend that their joinder is not required under Civil Rule 19, as

 applicable in this action under Rule 7019.

        D. Plaintiffs’ Combined Response to the Motions.

        Plaintiffs filed a combined Response to the Motions asserting that dismissal was

 inappropriate. 10 With respect to Non-Debtor Defendants’ Motion, Plaintiffs contend that their

 claims against Non-Debtor Defendants are rooted in corporate veil-piercing theories and, as

 such, may have an effect on White River’s bankruptcy estate. Accordingly, Plaintiffs’ Motion

 asserts that the claims against the Non-Debtor Defendants fall within this Court’s “related to”

 jurisdiction and may appropriately be decided in this adversary proceeding.




 8
   Id. Notably, and as mentioned above, the Complaint fails to contain any reference to §
 523(a)(6), or any other subsection of the statute.
 9
   ECF No. 10.
 10
    ECF No. 13.
                                                    4
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 5 of 14




         As to White River’s Motion, Plaintiffs contend that dismissal for failure to state a claim is

 similarly inappropriate. Plaintiffs’ Response argues that, notwithstanding their failure to allege

 that White River acted “willfully” and “maliciously,” or reference § 523 in their Complaint at all,

 their fraud claim satisfies the notice pleading standard and should survive dismissal. With respect

 to Plaintiffs’ remaining claims, Plaintiffs contend that, like their claims against Non-Debtor

 Defendants, their claims against White River should not be dismissed because they fall within

 this Court’s supplemental, “related to,” jurisdiction.

                                              ANALYSIS

         The arguments presented by White River and the Non-Debtor Defendants require this

 Court to consider the statutory limitations on its subject matter jurisdiction and federal pleading

 standards. The Court deems it appropriate to address Non-Debtor Defendants’ Civil Rule

 12(b)(1) arguments first.

         A. Dismissal under Civil Rule 12(b)(1).

         Civil Rule 12(b)(1) contemplates dismissal of a claim or cause of action where the

 presiding court lacks subject matter jurisdiction. Rule 7012 makes Civile Rule 12(b)(1)

 applicable in this adversary proceeding. A motion to dismiss under Civil Rule 12(b)(1) may

 either: (1) attack the allegations in the complaint facially, as insufficient to confer subject matter

 jurisdiction on the court; or (2) attack the existence of subject matter jurisdiction in fact. In re

 Livdahl, 2019 WL 1760797 *4 (9th Cir. BAP 2019).

         When, as here, a party has yet to answer the complaint or engage in discovery, a motion

 to dismiss under Civil Rule 12(b)(1) is treated as a facial attack. Id. In a facial attack, the party

 seeking dismissal asserts that the allegations leveled in the complaint are insufficient on their

 face to invoke federal subject matter jurisdiction. Id. When analyzing whether a facial attack
                                                    5
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 6 of 14




 warrants dismissal under Civil Rule 12(b)(1), “all material allegations in the complaint are

 assumed true, and the question for the court is whether the lack of federal jurisdiction appears

 from the face of the pleading itself.” Id. (citing Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir.

 2004)). The burden of establishing subject matter jurisdiction rests on the party asserting that the

 court has jurisdiction. Thompson v. McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

                1. Plaintiff’s claims against the Non-Debtor Defendants do not fall within
                   this Court’s “related to” jurisdiction under 28 U.S.C. § 157.

        Federal district courts are vested with original and exclusive subject matter jurisdiction of

 “all cases under title 11” and original but not exclusive jurisdiction of “all civil proceedings

 arising under title 11, arising in or related to cases under title 11.” 28 U.S.C. §§ 1334(a)–(b). 28

 U.S.C. § 157(a) permits district courts to refer most of their bankruptcy jurisdiction to designated

 bankruptcy courts established under 28 U.S.C. § 151 as a unit of those same courts. 28 U.S.C. §

 157(a). Every district court in the United States has availed themselves of this permission. 1

 Collier on Bankruptcy ¶ 3.01[1] (16th ed. 2021).

        Upon referral from the district court, a bankruptcy court’s jurisdiction falls into four

 categories: (1) cases under title 11; (2) proceedings which “arise under” title 11; (3) proceedings

 that “arise in” a bankruptcy case; and (4) proceedings that are related to a bankruptcy case. See

 28 U.S.C. § 1334(b). The “arising in” category generally encompasses “core proceedings”

 codified at 28 U.S.C. § 157(b)(2), which would not exist outside the context of a bankruptcy

 proceeding. In re Pegasus Gold Corp., 394 F.3d 1189, 1193 (9th Cir. 2005).

        The “related to” category encompasses a much broader set of claims and controversies. In

 this Circuit, courts apply the Third Circuit’s “Pacor” test for determining whether “related to”




                                                   6
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 7 of 14




 jurisdiction exists in a given case. See In re Fietz, 852 F.2d 455, 457 (9th Cir. 1988). 11 Under the

 Pacor test, a bankruptcy court may appropriately exercise its “related to” jurisdiction if:

        the outcome of the proceeding could conceivably have any effect on the estate being
        administered in bankruptcy. Thus, the proceeding need not necessarily be against the
        debtor or against the debtor’s property. An action is related to bankruptcy if the outcome
        could alter the debtor’s rights, liabilities, options, or freedom of action (either positively
        or negatively) and which in any way impacts upon the handling and administration of the
        bankrupt estate.

 Id. (quoting Pacor v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984) (emphasis in original).

        Nevertheless, Pacor made clear that a bankruptcy court’s “related to” jurisdiction is not

 without limitation. There, the Third Circuit made clear that “the mere fact that there may be

 common issues of fact between a civil proceeding and a controversy involving the bankruptcy

 estate does not bring the matter within the scope of section 1471(b). “Judicial economy itself

 does not justify federal jurisdiction.” Pacor, 743 F.2d at 994 (referencing 28 U.S.C. § 1471, the

 precursor to 28 U.S.C. § 1334(b)). In Pacor, the Third Circuit determined that it lacked

 jurisdiction over an adversary proceeding against non-debtor third parties that could not

 conceivably “determine any rights, liabilities, or course of action of the debtor.” Id. at 995. At

 best, the Court determined, the adversary proceeding was “a mere precursor to [a] potential third

 party liability claim for indemnification” against the debtor. Id.

        The facts in this case lead this Court to reach the same conclusion. The Plaintiffs’

 allegations against the Non-Debtor Defendants, even if proven true, would not necessarily have

 any effect on White River’s bankruptcy estate. As in Pacor, such success would be, at best, a

 precursor to a separate indemnity proceeding between the Non-Debtor Defendants and White


 11
    The Ninth Circuit’s adoption of Pacor was also without limitation. See Fietz, 852 F.2d at 458
 (“to the extent that other circuits may limit jurisdiction where the Pacor decision would not, we
 stand by Pacor.”).
                                                    7
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 8 of 14




 River. Plaintiffs fail to allege, much less explain, how Plaintiffs’ success against the Non-Debtor

 Defendants would impact White River. Plaintiffs’ argument is simply this: because their claims

 are rooted in veil-piercing theories, “[Non-Debtor Defendants] may owe the bankruptcy estate

 for their fraudulent behavior against Plaintiffs.” The relationship between Plaintiffs’ claims

 against the Non-Debtor Defendants and any effect those claims could conceivably have on White

 River’s bankruptcy is tenuous at best and insufficient to confer subject matter jurisdiction under

 28 U.S.C. § 157(a). 12

                2. Plaintiff’s claims against the Non-Debtor Defendants fall within this
                   Court’s supplemental jurisdiction.

        While one could reasonably presume this Court’s subject matter jurisdiction begins and

 ends with the statutes conferring it (28 U.S.C. §§ 1334 and 157), doing so would be a mistake.

 The Ninth Circuit has joined the minority of courts that have interpreted 28 U.S.C. § 1367(a) as

 conferring on bankruptcy courts “supplemental” subject matter jurisdiction.

        28 U.S.C. § 1367(a) provides:

        [I]n any civil action of which the district courts have original jurisdiction, the district
        courts shall have supplemental jurisdiction over all other claims that are so related to
        claims in the action within which such original jurisdiction that they form part of the
        same case or controversy under Article III of the United States Constitution.

 In Pegasus Gold, the Ninth Circuit concluded that the “supplemental jurisdiction” conferred to

 district courts under 28 U.S.C. § 1367(a) was similarly conferred upon bankruptcy courts. 394

 F.3d at 1194-95. Specifically, the Circuit held that once a bankruptcy court concludes it has


 12
    The only references to defendants Oury, Turry and Cleveland are in the caption and
 paragraphs 12-14. Not a single substantive allegation in the Complaint refers to these
 defendants. The references to Rostad and Hayes are limited and, in the case of Rostad, allege in
 part that he “corrected an invoice” (paragraph 104) and reduced the General Contracting Fee and
 issued a credit (paragraph 105). Hayes was the point person for communication (paragraphs 23-
 24).
                                                 8
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 9 of 14




 jurisdiction over some claims asserted in an adversary case, that court is similarly vested with

 subject matter jurisdiction over any additional claims involving “a common nucleus of operative

 facts” that “would ordinarily be expected to be resolved in one judicial proceeding.” Id. at 1195.

 The Pegasus Gold Court went so far as to say that a bankruptcy court is vested with

 supplemental jurisdiction “even when the subject matter jurisdiction” from which the

 supplemental jurisdiction arises “is based on ‘related to’ bankruptcy jurisdiction.” Id. at 1195.

 Accordingly, a bankruptcy judge may constitutionally preside over a civil action that is merely

 “related to” a separate case or controversy that “could conceivably have any effect on the estate

 being administered in bankruptcy.” See Pacor, 743 F.2d at 994.

        The expansive view of supplemental jurisdiction set forth in Pegasus Gold has been

 criticized and/or rejected by a majority of courts, 13 but it remains binding on this Court. See In

 re PG&E Corp., 610 B.R. 308, 311 (Bankr. N.D. Cal. 2019) (“a decision of a circuit court of

 appeal is binding on all lower courts in the circuit, including district courts and bankruptcy

 courts...”). At this stage of the proceeding, the record is in its infancy. As such, the Court’s role

 is to simply consider the allegations in the Complaint and assess whether they satisfy the

 standards necessary to survive dismissal under Civil Rules 12(b)(1) and 12(b)(6). While the

 Complaint’s deficiencies, addressed in greater detail below, make such an assessment difficult,


 13
    Despite the Ninth Circuit’s interpretation of 28 U.S.C. § 1367, other courts faced with the
 issue have not interpreted the statute so broadly. See, e.g., Matter of Walker, 51 F.3d 562, 573
 (5th Cir. 1995) (considering 28 U.S.C. § 157 and concluding “it would be somewhat incongruous
 to gut this careful system by allowing bankruptcy courts to exercise supplemental jurisdiction to
 pull into bankruptcy courts matters Congress excluded in its specific jurisdictional grants.”); In
 re Adamson, 334 B.R. 1, 12 (Bankr. D. Mass. 2005) (labeling the contention that a bankruptcy
 court may exercise of supplemental jurisdiction under 28 U.S.C. § 1367(a) “a dubious
 proposition in view of the decisions in the First Circuit”); see also In re Kebe, 444 B.R. 871, 880
 (Bankr. S.D. Ohio 2011) (compiling cases holding that bankruptcy courts are not authorized to
 exercise supplemental jurisdiction).
                                                   9
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 10 of
                                      14



the Court has resolved its doubts in favor of Plaintiffs and concludes that Pegasus Gold dictates

dismissal under Civil Rule 12(b)(1) for lack of subject matter jurisdiction is inappropriate. 14

       Here, neither White River nor the Non-Debtor Defendants contend this Court lacks

subject matter jurisdiction to resolve the claims asserted by Plaintiffs against White River.

Although the Court concludes it lacks direct “related to” jurisdiction over the claims asserted

against the Non-Debtor Defendants, it is not convinced that those claims fall beyond the

extensive reach of supplemental jurisdiction described in Pegasus Gold because the claims are

based on a common nucleus of operative facts. Accordingly, the Non-Debtor Defendants’

Motion must be denied.

       B. Dismissal under Civil Rule 12(b)(6).

       Rule 7012 also makes Civil Rule 12(b)(6) applicable in this adversary proceeding. Civil

Rule 12(b)(6) contemplates dismissal of a complaint for “failure to state a claim upon which

relief can be granted.” To survive a motion to dismiss under Civil Rule 12(b)(6), a complaint

must set forth cognizable legal theories and sufficient factual details in support of those theories.

Johnson v. Riverside Healthcare Sys., LP, 535 F.3d 1116, 1121-22 (9th Cir. 2008). As the

Supreme Court explained in Ashcroft v. Iqbal, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” 556. U.S. 662, 678

(2009). In other words, a complaint must “plead facts that are more consistent with the asserted

liability and show (as opposed to merely allege) the pleader is entitled to relief.” 10 Collier on

Bankruptcy ¶ 7012.06 (16th 2021) (citing Iqbal, 556 U.S. at 679).



14
  It is difficult to analyze the extent to which the claims against the Non-Debtor Defendants
would “conceivably have any effect on the estate being administered in bankruptcy,” when the
contours of those specific claims are impossible to discern.
                                                   10
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 11 of
                                      14



       In determining the sufficiency of the claims contained in Plaintiffs’ Complaint here, the

Court must “accept as true all facts alleged in the complaint and draw all reasonable inferences in

favor of the plaintiff.” In re Houchin, 2020 WL 3048194 *3 (9th Cir. BAP 2020). However, the

Court need not provide the same treatment with respect to “conclusory allegations or legal

characterizations cast in the form of factual allegations.” Id. (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007).

       Although not addressed as comprehensively in the Motions, the Court notes that the

Complaint fails to comply with Civil Rule 8, made applicable in this proceeding under Rule

7008. Rule 7008 itself requires that all adversary complaints “contain a statement that the pleader

does or does not consent to entry of final orders or judgment by the bankruptcy court.” The

Complaint fails to do so. Civil Rule 8(a) requires “a short and plain statement of the grounds for

the court’s jurisdiction.” Again, the Complaint is deficient in this regard although, as explained

above, the Court has independently determined it has subject matter jurisdiction in this

proceeding. Finally, the Complaint fails to comply with Civil Rule 8(a)(2), which requires that

each claim for relief contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Rule 8(a)(2) is intended to give a defendant “fair notice of the basis for [a

plaintiff’s] claims.” Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 514 (2002).

       The Court cannot determine from its reading of the Complaint the basis for Plaintiffs’

claims, even if each of their allegations were proven true. In this case, the Complaint is entitled

“Complaint Objecting to Debtor’s Discharge, Damages.” On its face, the Complaint appears to

suggest that this adversary proceeding is one seeking to object to White River’s discharge under




                                                  11
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 12 of
                                      14



Rule 7001(4). 15 However, the Complaint’s Prayer for Relief requests that “Judgment be entered

in Plaintiffs’ favor for a sum to be determined,” and that such “Judgment to be declared non-

dischargeable.” The Prayer for Relief seemingly conflicts with the title of the Complaint and is

more indicative of an adversary proceeding under Rule 7001(6) “to determine the

dischargeability of a debt.”

        If the Complaint is intended to initiate a proceeding under Rule 7001(6), the factual

allegations are insufficient for the Court to determine the basis of Plaintiffs’ alleged claim.

Although the Complaint includes the sub-heading, “fraud,” it remains unclear whether Plaintiffs

seek a determination of dischargeability under § 523(a)(2)(A), or some other subsection of §

523. 16 Alternatively, if Plaintiffs do not prevail on their “fraud” claim, but prevail on one of

their other claims, the Court, White River, and the Non-Debtor Defendants are left to guess the

basis upon which Plaintiffs assert those claims are not subject to discharge. This example

highlights, in part, the insufficiency of the Complaint.

        The Complaint fails to comply with Rule 7008 and Civil Rule 8(a). Since the Complaint

fails to satisfy the Civil Rule 8(a) pleading standard, it cannot survive a Civil Rule 12(b)(6)

motion to dismiss. Iqbal, 556 U.S. at 678 (discussing Civil Rule 8(a) and holding that “[t]o

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to “state a claim to relief that is plausible on its face.”). Here, the factual matter alleged in the



15
  Rule 7001(4) permits adversary proceedings “to object to or revoke a discharge.”
16
  Ordinarily, a claim for fraud must be pled with particularity. Civil Rule 9(b). Plaintiffs’
Complaint fails to do so. Additionally, in this circuit, “[i]n the context of a fraud suit involving
multiple defendants, a plaintiff must, at a minimum, ‘identif[y] the role of [each] defendant[ ] in
the alleged fraudulent scheme.’” Moore v. Kayport Package Express, Inc., 885 F.2d 531, 541
(9th Cir.1989). Again, the Complaint is deficient, and fails to identify set the role each defendant
played in the alleged fraud.
                                                  12
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 13 of
                                      14



pleadings is insufficient for the Court to conclude Plaintiffs have stated any claim that is

plausible on its face, except their breach of contract claim.

       The Complaint’s factual deficiencies are compounded by the exclusion of any reference

to the Code and inconsistencies already evident in the record. The Complaint includes

subheadings for the alleged claims: fraud; breach of contract; bad faith; Montana Consumer

Protection Act; defamation; and, negligent infliction of emotional distress. 17 However, in the

response to the Motion, Plaintiffs explained that their “claims against the non-debtor defendants

are rooted in corporate veil piercing theories.” 18 The Court cannot reconcile this explanation

with the breach of contract, defamation, consumer protection, and negligent infliction of

emotional distress subheadings in the Complaint. More importantly, nothing alleged in the

Complaint, even under a liberal reading and if taken as true, puts the parties on notice that

Plaintiffs contend that the corporate entity of White River was used as an “alter ego” of the Non-

Debtor defendants or that Plaintiffs are pursuing a veil piercing theory. 19

       Notwithstanding the Complaint’s deficiencies, the Court deems it appropriate to grant

Plaintiffs’ leave to amend, despite the fact that it was not requested. Civil Rule 15(a)(2), made



17
   The Court notes that Plaintiffs filed duplicative proof of claims 65 and 67 in the bankruptcy
case, both in the amount of $951,616.75. See U.S. v. Corinthian Colleges, 655 F.3d 984, 999
(9th Cir. 2011) (holding that a trial court may take judicial notice of “matters of public record”
and materials “submitted with and attached to the Complaint.”). The explanation for those
claims is “material and labor paid for but not received.” The Court cannot determine what if any
nexus there might be between Plaintiffs’ proof of claim and, for example, the defamation or
negligent infliction of emotional distress claims alleged in the Complaint. This is a further
example of the Complaint’s factual insufficiency.
18
   ECF No. 13.
19
   Adding to the confusion, the Court notes that the Cover Sheet attached to the Complaint
indicates the action seeks: recovery of money or property, § 542 (turnover); recovery of money
or property, § 548 (fraudulent transfer); Objection/revocation of discharge, § 727(c), (d), (e),
and; dischargeability, § 523(a)(2). ECF No. 1.
                                                  13
9:21-ap-09001-BPH Doc#: 20 Filed: 09/10/21 Entered: 09/10/21 15:02:13 Page 14 of
                                      14



applicable here by Rule 7015, directs courts to “freely give leave when justice so requires.” As

such, the Ninth Circuit has made clear that a court should not grant a motion to dismiss under

Civil Rule 12(b)(6) without granting leave to amend “unless it is clear…that the complaint could

not be saved by amendment.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th

Cir. 2003). At this stage, the Court harbors doubts regarding the viability of Plaintiffs’ claims.

However, to afford Plaintiffs’ an opportunity to address the deficiencies, leave to amend will be

granted.

                                         CONCLUSION

       For the reasons stated above, the Court will enter a separate Order denying the Non-

Debtor Defendants’ Motion and granting White River’s Motion. The Order will provide

Plaintiffs with a date by which any further amended Complaint shall be filed.

       Dated: September 10, 2021.




                                                 14
